Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 8/11/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 8/11/2021.  In particular, claim 1 has been amended to specify the weight average molecular weight of the bimodal rubber.  Thus, the following action is properly made final.

Claim Objections
Claim 6 is objected to because commas should be inserted between the formulas to make a complete alternative expression.  This is not a new grounds of rejection as it was set forth in paragraph 3 of Office action mailed 4/14/2021.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 7, 8, 14-17, 19, 20-27, and 29-31are rejected under 35 U.S.C. 103 as being unpatentable over Ellul (US 9,234,093).
With respect to claims 1, 19, 29, and 31 , Ellul discloses a process of preparing a thermoplastic vulcanizate comprising charging a reactor with an olefinic copolymer rubber characterized by a bimodal 
The vulcanizate includes 15-90 wt % rubber (col. 14, lines 5-6), however, does not disclose with sufficient specificity so as to anticipate the claimed range 80-97.5 wt %.
Even so, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art to add bimodal rubber within the claimed range.
Ellul does not disclose the weight average molecular weight of the olefin copolymer rubber with bimodal molecular weight distribution, however, it teaches that molecular weight affects performance where bimodal rubber with low molecular weight fractions did not perform as well (col. 25, lines 31-37).
It is the examiner’s position that the weight average molecular is a result effective variable because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate weight average molecular weight of the polyolefin copolymer rubber, including those within the scope of the present claims, so as to produce desired end results.

With respect to claims 14 and 15, Ellul discloses utilizing up to 50 wt % of the high Mooney viscosity (i.e., ultra-high molecular weight) rubber (col. 5, lines 53-55).
With respect to claims 16 and 17, in Table I, some of the bimodal rubbers having 0% diene and therefore the ultra-high fraction necessarily has 0% diene.
With respect to claims 20 and 21, exemplified bimodal rubbers have ethylene content of about 65 wt % and diene content of 0-4.8 wt % (Table 1).
Ellul fails to disclose the peak molecular weight of the ultra-high or moderate weight fractions, however, Ellul teaches that molecular weight affects performance where bimodal rubber with low molecular weight fractions did not perform as well (col. 25, lines 31-37).
It is the examiner’s position that molecular weights of ultra-high and moderate fractions are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate peak molecular weights, including those within the scope of the present claims, so as to produce desired end results.
	With respect to claim 22, Ellul discloses that the rubbers having polydispersity (Mw/Mn) of less than 4 (col. 2, lines 16-18).

With respect to claim 25, Ellul discloses that the propylene-based polymers having Mw of 50,000-2,000,000 g/mol (col. 11, lines 38-44).
With respect to claim 26, Ellul discloses that the copolymers of propylene are random (col. 10, line 58).
With respect to claim 27, exemplified bimodal rubbers are EPDM (Table 1).
With respect to claim 30 and 35, Ellul discloses that the thermoplastic vulcanizate is extrudable (col. 17, lines 57-61).
	
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ellul (US 9,234,093) in view of Lian (WO 2016/196331).
The discussion with respect to Ellul in paragraph 6 above is incorporated here by reference.
With respect to claims 2 and 3, Ellul discloses that the thermoplastic propylene-based polymer can be synthesized with any appropriate polymerization technique such as by metallocene catalysts (col. 11, line 66 to col. 11, line 4), however, it fails to disclose specific catalysts.
Lian discloses supported metallocene catalyst systems for polymerization of isotactic polypropylene (abstract) capable of forming polymers with high molecular weights and having high catalyst activities (paragraph 0011).  The metallocene catalyst is of formula 
    PNG
    media_image1.png
    203
    345
    media_image1.png
    Greyscale
(paragraph 0013), which is identical to that claimed, including all functional groups, and is used with aluminoxane activator (paragraph 0013).  Polymerization occurs at 20-200°C (paragraph 00110).
Given that Ellul is open to the use of appropriate polymerization to prepare isotactic polypropylene and further given that Lian discloses that metallocene catalysts like claimed are used which have high efficiency and catalyst activities, it would have been obvious to one of ordinary skill in the art to utilize the claimed metallocene in the reactor to prepare the thermoplastic polypropylene of Ellul.
With respect to claim 4, Lian exemplifies metallocene catalysts having formula which read on claimed formula 
    PNG
    media_image2.png
    224
    359
    media_image2.png
    Greyscale
except for the presence of chlorine on the Zr (paragraph 00149).  However, in the general formula, the chlorine is part of “X” which can also be hydrocarbyl radicals having 1-2 carbon atoms (page 48, claim 11).
.

Claims 5, 6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ellul (US 9,234,093) in view of Canich (WO 2017/039994).
The discussion with respect to Ellul in paragraph 6 above is incorporated here by reference.
With respect to claims 5, 6, 12, Ellul discloses that the bimodal rubber is prepared with metallocene catalysts (col. 8, lines 36-49), however, it fails to disclose that it is a transition metal pyridyldiamide catalyst.
Canich discloses suitable metallocene olefin catalysts include pyridyl diamide catalysts such as 
    PNG
    media_image3.png
    209
    248
    media_image3.png
    Greyscale
(paragraph 0099).
Given that both Ellul and Canich are drawn to metallocene catalyst olefin polymers, it would have been obvious to one of ordinary skill in the art to utilize the metallocene olefin catalyst of Canich.
With respect to claims 9-11 and 13, Ellul discloses adding cyclopentadienyl metallocene catalysts, however, it fails to utilize a mixture of cyclopentadienyl and pyridyl diamide catalysts.
Even so, It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize both metallocene catalysts to polymerize the bimodal rubber of Ellul

	 
Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that Ellul is directed to make thermoplastic vulcanizates that arein pellet form and not to pellet-stable bimodal rubber like claimed.
	The instant claims include open transitional language “comprising” which allows for additional steps and ingredients required by Ellul to form a thermoplastic vulcanizate.  Specifically, Ellul discloses contemporaneously mixing bimodal polyolefin rubber with a thermoplastic resin which reads on the claimed method step of reactor blending olefin copolymer rubber and RCP.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn